Citation Nr: 0518546	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945, from March 1948 to February 1966, and from 
May 1967 to April 1971.  He died in December 1993.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal form a September 2001 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant 
thereafter indicated disagreement with that decision and, 
after being issued a statement of the case, perfected her 
appeal by submitting a substantive appeal (VA Form 9) in 
February 2003.  In December 2003, the Board remanded this 
case in order to accomplish additional development and to 
address due process concerns.  The case is again before the 
Board for appellate review.

A personal hearing was held before the Board, sitting at the 
RO, in June 2003.  A transcript of that hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was cardiac 
arrythmia, with history of heart attacks, chronic obstructive 
pulmonary disease, and cardiogenic shock listed as other 
significant conditions contributing to death but not related 
to the immediate cause of death.

2.  No information or evidence of record indicates that 
cardiac arrythmia, with history of heart attacks, chronic 
obstructive pulmonary disease, and cardiogenic shock may be 
associated with any event, injury, or disease in service or 
with service-connected left leg or left shoulder gunshot 
wound residuals.

3.  Cardiac disability and chronic obstructive pulmonary 
disease were first shown in 1987, approximately 16 years 
after the veteran's separation from service, and no 
information or evidence or record indicates that either 
cardiac disability or chronic obstructive pulmonary disease 
may be associated with any event, injury, or disease in 
service.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In this case, notice of the VCAA was not provided prior to 
the initial adjudication in this case.  Nevertheless, the RO 
did provide the appellant with notice of the VCAA in May 
2004, prior to readjudicating her claims in an April 2005 
supplemental statement of the case, and the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board following 
the Board's December 2003 remand, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated in a Supplemental 
Statement of the Case (SSOC) provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the September 
2001 rating decision, the February 2003 statement of the 
case, the Board's December 2003 remand decision, the RO's May 
2004 VCAA letter, and in the April 2005 supplemental 
statement of the case, about the information and evidence 
that is necessary to substantiate the claim for service 
connection for the cause of the veteran's death.  In 
addition, the RO informed the appellant about the information 
and evidence that VA will seek to provide including the 
veteran's service medical records and other relevant medical 
records which the appellant informed VA about.  In the May 
2004 VCAA letter, the RO also informed the appellant about 
the information and evidence she was expected to provide, 
including evidence she referenced at the June 2003 personal 
hearing.  Although the VCAA notice letter that was provided 
to the appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision, statement of the case, 
and supplemental statement of the case, of the reasons for 
the denial of her claim and, in so doing, informed her of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  In addition, 
a VA medical opinion was solicited in October 2004 and 
associated with the veteran's claims file for review.  The 
appellant was afforded a hearing before the Board in June 
2003, and a transcript of her testimony from that hearing is 
in the file and has been reviewed.  VA has also assisted the 
appellant and her representative throughout the course of her 
appeal by providing her with a statement of the case and 
supplemental statement of the case that informed her of the 
laws and regulations relevant to her claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Pertinent laws and regulations

The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  Service connection may be 
established for the cause of a veteran's death when a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  Issues involved in a survivor's claim for DIC 
based on the cause of the veteran's death under section 1310 
of the statute is decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection for a disability on a 
secondary basis requires evidence sufficient to show (1) that 
the disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a nonservice-
connected condition, compensation may be granted for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Service connection for certain diseases, such as 
cardiovascular disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
In addition, the law provides a presumption of service 
connection for certain diseases that become manifest after 
separation from service for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Factual background

The veteran died in December 1993, with the death certificate 
showing that the immediate cause of death was cardiac 
arrythmia, with history of heart attacks, chronic obstructive 
pulmonary disease, and cardiogenic shock identified as other 
significant conditions contributing to death but not related 
to the immediate cause of death.  Prior to his death he had 
established service connection for gunshot wound, 
penetrating, left shoulder, residual damage to Muscle Group 
III, rated as 20 percent disabling; and gunshot wound, 
penetrating, left leg, residual damage to Muscle Group XI, 
rated as 10 percent disabling.  

The reports of the veteran's service entrance medical 
examination, dated in January 1943, and separation medical 
examination, dated in September 1945, each show that his 
cardiovascular system and lungs were clinically evaluated as 
normal, and that a chest X-ray was normal or negative.  
Likewise, the report of a March 1948 service entrance 
examination shows normal lungs and a normal cardiovascular 
system.  The reports of July 1952 and July 1958 medical 
examinations, conducted pursuant to service discharge and 
reenlistment, show that the lungs and chest, the heart, and 
the vascular system were each clinically evaluated as normal, 
while reports of medical history prepared on both occasions 
indicate that the veteran denied having, or ever having had, 
shortness of breath, chest pain or pressure, chronic cough, 
or high or low blood pressure.  

Reports of service medical examinations dated in July 1962, 
March 1963, June 1964, and September 1965 each show that the 
lungs and chest, heart, and vascular system were evaluated as 
normal, with chest X-rays deemed to be either normal or 
negative.  A report of medical history dated in September 
1965 again shows that the veteran denied having, or ever 
having had, shortness of breath, chest pain or pressure, 
chronic cough, or high or low blood pressure.

Clinical records compiled during the veteran's active service 
show that he was treated for "cardiac neurasthenia" in July 
1943.  A service treatment record dated in July 1943 
indicates that he complained of pain over the heart first 
occurring 18 months previously, with onset usually due to 
overexertion.  It was also noted that he had fainted many 
times since he had begun service, probably due to overheating 
or exhaustion; the treatment record indicates that his heart 
rate was somewhat rapid, but that there were no murmurs or 
irregularities even after exercise.  A service medical record 
dated in April 1962 reflects treatment for bronchitis.

The report of an X-ray taken pursuant to an October 1946 VA 
examination notes that there was considerable fibrosis 
throughout both lungs, more on the right than on the left, 
considered to be probably an occupational fibrosis, with 
nothing indicating any activity in the lungs, and with the 
heart appearing normal.  Private medical records dated in May 
1987 and thereafter show treatment for cardiac and pulmonary 
disorders, to include chronic obstructive pulmonary disease, 
emphysema, carotid occlusive disease, and cerebrovascular 
symptoms.

In October 2004, the veteran's claims file was referred to a 
VA physician, who was asked to render an opinion as to the 
likelihood that the principal cause or any contributory cause 
of the veteran's death began in service or was a result of 
any disease or injury shown in the service.  After reviewing 
the medical evidence, the examiner concluded that the primary 
cause of death and the contributory cause of death were not 
the result of any disease or injury shown in service.

Analysis

In this case, the death certificate shows that the immediate 
cause of the veteran's death was cardiac arrythmia, with 
history of heart attacks, chronic obstructive pulmonary 
disease, and cardiogenic shock listed as significant 
conditions that contributed to his death but which were not 
related to the immediate cause of death.  The evidence, 
however, does not demonstrate that either a cardiac disorder 
or pulmonary disease began during his several periods of 
active service.  The veteran's service medical records do not 
reflect treatment for either cardiac or pulmonary problems, 
and no such disorders are noted on service medical 
examination reports.  While service medical records dated in 
July 1943 show complaints that were deemed representative of 
cardiac neurasthenia, this does not denote that an organic 
cardiac disorder was present.  "Cardiac neurasthenia" is 
defined as "neurocirculatory asthenia" (DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 885 (26th ed. 1981)); 
"neurocirculatory asthenia," in turn, is defined as "a 
symptom-complex characterized by the occurrence of 
breathlessness, giddiness, a sense of fatigue, pain in the 
chest in the region of the precordium, and palpitation.  It 
occurs chiefly in soldiers in active war service....Called also 
anxiety neurosis."  (DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 130 (26th ed. 1981)) (emphasis deleted). 

It is also noted that the findings of fibrosis noted on VA 
chest X-ray in October 1946 appear to be an anomaly and do 
not reflect the presence of a pulmonary disorder that was 
either incurred in the veteran's first period of service or 
possibly aggravated in his later periods of service.  The 
reports of chest X-rays taken in service subsequent to 
October 1946 show that the veteran's chest was normal (or 
that the X-rays were negative), while the medical evidence 
does not show the presence of any pulmonary disorder until 
1987, more than 40 years later and 16 years following service 
separation.

In brief, the medical evidence does not demonstrate the 
presence of cardiac or pulmonary problems during service, and 
in fact shows that these disorders were initially manifested 
at a period considerably removed from the veteran's 
separation from his last period of service.  In addition, 
since a cardiac disability was not manifested to a 
compensable degree within one year following his separation 
from service (that is, by April 1972), the laws and 
regulations whereby that disability can be presumed to have 
been incurred during service are not for application.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Likewise, it is not shown 
that any of the disorders for which presumptions can be made 
based on Vietnam service were manifested, and those 
presumptions cannot be invoked.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Moreover, the evidence does not demonstrate that either the 
veteran's service-connected left leg and left shoulder 
gunshot wound residuals caused or contributed substantially 
to the veteran's death.  The medical evidence does not show 
that he was accorded treatment for these disorders following 
his separation from service or that they were in any manner 
involved in the veteran's death.  It is noted that a VA 
physician has specifically precluded such involvement and in 
fact specifically found that the veteran's death was not 
related to any in-service disease or injury.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Her claim, accordingly, fails.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KATHLEEN K.. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


